Per Curiam.
Pro se petitioner Whitfield seeks leave to proceed in forma pauperis under Rule 39 of this Court. We deny this request as frivolous pursuant to Rule 39.8. Whitfield is allowed until July 15, 1999, within which to pay the docketing fee required by Rule 38 and to submit his petition in compliance with this Court’s Rule 33.1. We also direct the Clerk not to accept any further petitions for certiorari or petitions for extraordinary writs from Whitfield in noncriminal matters unless he first pays the docketing fee required by Rule 38 and submits his petitions in compliance with Rule 33.1.
Whitfield has repeatedly abused this Court’s certiorari and extraordinary writ processes. On March 30, 1998, we invoked Rule 39.8 to deny Whitfield informa pauperis status with respect to a petition for certiorari. See Whitfield v. Johnson, 523 U. S. 1044. At that time, Whitfield had filed three petitions for certiorari and three petitions for extraor*886dinary writs, all of which were both patently frivolous and had been denied without recorded dissent. He thereafter filed another patently frivolous petition for certiorari, which we denied. The instant petition for certiorari thus brings Whitfield's total number of frivolous filings to nine.
We enter the order barring prospective filings for the reasons discussed in Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam). "Whitfield’s abuse of the writ of certiorari and of the extraordinary writs has been in noncriminal eases, and we limit our sanction accordingly. The order therefore will not prevent Whitfield from petitioning to challenge criminal sanctions which might be imposed on him. The order will, however, allow this Court to devote its limited resources to the claims of petitioners who have not abused our processes.

It is so ordered.